          Case 14-34974 Document 1117 Filed in TXSB on 08/26/21 Page 1 of 1
                                                                                    United States Bankruptcy Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                      IN THE UNITED STATES BANKRUPTCY COURT                              August 26, 2021
                        FOR THE SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

IN RE:                                            §
                                                  §       CASE NO: 14-34974
CLEVELAND IMAGING & SURGICAL                      §
HOSPITAL, L.L.C.,                                 §
                                                  §
           Debtor.                                §
                                                  §
                                                  §       CHAPTER 11

                         ORDER ON TERMINATION OF THE TRUST

          For the reasons set forth in the Court’s Memorandum Opinion issued on this date, the Court
orders:

          1. The trust established as of July 13, 2016 under the confirmed plan of reorganization in
             this case terminated on December 31, 2018.

          2. Not later than September 14, 2021, any party-in-interest may file additional arguments
             as to whether: (i) this Court has jurisdiction to modify or vacate orders presently on
             appeal; and (ii) any post-December 31, 2018 orders or judgments that are not presently
             on appeal may be vacated by the Court. Christopher Quinn is not a party-in-interest
             for the purposes of this paragraph. See Goldin v. Bartholow, 166 F.3d 710, 720 (5th
             Cir. 1999).

          3. Not later than September 14, 2021, Quinn must file a complete accounting.


           SIGNED 08/26/2021


                                                      ___________________________________
                                                                    Marvin Isgur
                                                           United States Bankruptcy Judge




1/1
